Citation Nr: 0613209	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for bursitis of the 
right hip prior to September 5, 2005.

2.  Entitlement to a rating in excess of 10 percent for 
bursitis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2005.

The veteran's case was previously before the Board in August 
2005.  At that time the veteran was seeking a compensable 
disability rating for his service-connected bursitis of the 
right hip.  The case was remanded for additional development.  
The RO later increased the veteran's disability rating to 10 
percent effective from September 5, 2005, while the case was 
in a remand status.


FINDINGS OF FACT

1.  Since the veteran's release from service on November 9, 
2001, he has experienced a burning sensation in his right hip 
upon use which has precluded many activities, to including 
running, walking or driving long distances, and most active 
sports.

2.  The veteran's right hip disorder has been manifested by a 
clunking snapping of the iliopsoas with activity, but he 
walks with a normal gait and has a full painless range of 
motion on examination.


CONCLUSION OF LAW

1.  The criteria for a 10 percent rating for the veteran's 
right hip disorder have been met since November 10, 2001.  
38 U.S.C.A. §§ 1155, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.13, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5019, 5250, 5251, 5252, 5253, 5254, 5255 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
right hip disorder are not met.  38 U.S.C.A. §§ 1155, 7105 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5019, 5250, 5251, 5252, 5253, 5254, 
5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  The veteran's claim for a higher evaluation 
for his disability of bursitis of the right hip is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In this case the veteran was granted service connection, and 
a noncompensable disability evaluation, from November 10, 
2001.  His disability evaluation was increased to 10 percent 
by way of a rating decision dated in October 2005.  The 
effective date of the increase was September 9, 2005.  Thus 
the Board must decide if the veteran is entitled to a 
compensable rating at any time from November 2001 until the 
rating was increased to 10 percent in September 2005, and if 
he is entitled to a rating in excess of 10 percent at any 
time since his release from service.

The veteran served on active duty from November 1997 to 
November 2001.  He was seen on several occasions for 
complaints of right hip pain beginning in April 1998.  The 
impression at that time was muscle strain.  He was seen for 
additional complaints of right hip pain in 1999 but no 
assessment or impression was provided at the time as the 
veteran's primary complaint was related to low back pain.  
There was no mention of any right hip problems on his 
September 2001 separation examination and no mention of right 
hip problem on his Report of Medical History completed at 
that time.

The veteran submitted his claim for disability compensation 
benefits in February 2002.  His date of separation from 
active duty was November 9, 2001.  The veteran's claim 
included a right hip disorder.

The veteran was afforded a VA examination in March 2002.  The 
veteran said that he had noticed a pain in his right hip 
during service when doing running exercises.  He said he 
would experience a burning sensation in the hip after running 
for about 20 minutes.  The veteran was not taking any 
medicine for musculoskeletal pain.  The examiner reported 
that the veteran had a "perfectly normal" range of motion 
for both hips.  There was no functional limitation of motion 
due to pain.  The veteran could flex his right hip from 0 to 
125 degrees and abduct it to 45 degrees.  X-rays of the right 
hip were interpreted as normal.  The final diagnosis was 
bursitis of the right hip.

The veteran was granted service connection for bursitis of 
the right hip in July 2002.  He was assigned a noncompensable 
rating.  Service connection and the noncompensable rating 
were made effective as of the day after his separation from 
service, November 10, 2001.

The veteran submitted his notice of disagreement with the 
disability rating in January 2003.  He disagreed with the 
finding that there was no evidence of painful motion.  He 
said that there was a definitive grinding of bone on bone in 
the hip joint with motion.  He asked that he be afforded 
another examination.  In May 2003, the veteran reported that 
an orthopedic specialist at a VA medical facility had 
diagnosed him with "snapping hip syndrome" and that he had 
been referred for physical therapy.

The veteran testified at a Travel Board hearing in May 2005.  
The veteran said that his right hip pain was mild in the 
morning after being in bed and off of his leg.  He said that 
his pain level would increase during the day with activity.  
The veteran said he would experience a burning sensation in 
his hip after walking for three blocks.  The veteran also 
testified that he knew what type of activities would 
aggravate his hip pain and he avoided those activities.  He 
said that he did not run anymore.  The veteran was employed 
and also going to school.  He worked as a massage therapist.  
He did not report that he lost any time for either work or 
school as a result of his right hip disability.  The veteran 
said that he would experience a popping in his right hip with 
certain movement.  He felt that his right hip had grown 
weaker.  The veteran said that his physical therapist told 
him that his condition was very treatable.  He did not 
receive treatment from VA because of the distance to the VA 
medical center.  The veteran said that he took mild muscle 
relaxers that he did not think were effective.  It was noted 
that the veteran had additional evidence to present, by way 
of statements, from two health care providers.  

The veteran submitted a statement from D. C. Craiglow, D.C., 
that was dated in May 2005.  Dr. Craiglow noted that the 
veteran was first seen in February 2005 and that he had 
received a number of chiropractic treatments for his back.  
There was no information regarding the veteran's right hip.

The second statement was from T. Stewart, DPT, PT, and also 
dated in May 2005.  She reported that the veteran was seen at 
that time for pain in the low back and discomfort in the 
right hip.  The veteran reported that his right hip pain was 
worse with walking and running.  Dr. Stewart reported that 
there was a posterior torsion of the right ilium and right 
femoral anterior glide with a medial rotation syndrome.  She 
said that the primary movement dysfunction in this type of 
syndrome was an insufficient posterior glide of the right 
femur and medial rotation during right hip flexion.  She said 
that the veteran did not have a normal axis of rotation 
during right hip flexion due to muscle dominance of the right 
tensor fasciae latae (TFL)-iliotibial band (ITB) over the 
right iliopsoas.  She said that the veteran also had muscle 
dominance of the right hamstrings over the right gluteus 
maximums during hip extension.

Dr. Stewart said that the syndrome was often seen in runners 
and dancers.  She reported that the veteran said he did not 
begin to have low back pain and right hip discomfort until he 
began running in service.  She said that it was possible that 
the muscle dominance of the right TFL-ITB and right 
hamstrings began with the increased running in service.  She 
recommended that the veteran discontinue running and driving 
long distances until the problem was resolved.  She also 
recommended that he continue with physical therapy.

The veteran's case was remanded in August 2005 to obtain an 
updated VA examination.  The veteran was examined on 
September 9, 2005.  The veteran said that he began to 
experience a burning discomfort in his right hip, which later 
went on to snapping with activity, while he was in service.  
He said that he experienced the snapping regularly whenever 
he externally rotated and at times his right leg would feel 
weak enough to go out from under him.  He said that the 
snapping was to the extent that he was unable to run, walk 
long distances, or do any type of active sports.  He did not 
take any medications.  The examiner remarked that the veteran 
was able to get in and out a chair without difficulty.  He 
had a normal gait, was able to heel and toe walk and to do a 
full squat.  The examiner said that there was an audible 
"clunk" in the right hip as the veteran came up out of his 
squat.  The examiner said that the veteran had equal and 
painless range of motion of both hips.  There was tenderness 
on the right over the psoas tendon at the anterior hip 
capsule as it passes over the pelvic brim.  A clunking, 
snapping sensation was heard [sic] with external rotation and 
some flexion.  The examiner stated that the veteran stood 
straight and that the neurologic was normal in the lower 
extremities with no evidence of atrophy or deformity.

The examiner reported that x-rays of the hips were normal.  
The diagnosis was iliopsoas-type snapping hip height, 
symptomatic.  The examiner added that the veteran did not use 
any assistive devices.  The veteran's disability did have 
some effect on his occupation.  The examiner said that the 
veteran's daily activities were severely limited due to his 
inability to run, jump, or play sports, which the veteran 
usually did.  The examiner said that the veteran's joint 
motion was only painful when the "clunk" occurred, 
otherwise there was full motion.  The "clunk" was 
inconsistent.  The examiner said that, in his opinion, 
repetitive use would increase his limitation.  He said that 
the veteran did not have flare-ups that would put him to bed 
or require medications, only that he stop his activities and 
rest.  He said that the veteran's condition would result in 
weak movement, excess fatigability, and even incoordination 
when he had enough pain to have to go up to 100.  He said 
that this pain would significantly limit the veteran's 
functional activity during his symptom presentation.  He 
added that repetitive use would increase the veteran's 
symptoms.  He also said that he would not expect the range of 
motion to be limited but that the veteran's ability to 
ambulate, squat, kneel, climb, and run would be limited.

The veteran's right hip disorder is evaluated under 
Diagnostic Code 5019 for bursitis which, in turn, is rated on 
limitation of motion of the affected part under Diagnostic 
Code 5003 as degenerative arthritis.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5019 (2005).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.

The standardized description of joint motion measurement 
shows hip flexion from 0-125 degrees, and hip abduction from 
0-45 degrees.  38 C.F.R. § 4.71, Plate II (2005).

A review of the potentially applicable rating criteria from 
38 C.F.R. § 4.71a shows that the veteran does not satisfy any 
of the criteria for a rating in excess of 10 percent at any 
time.  There is no evidence of ankylosis to warrant a rating 
under Diagnostic Code 5250.  Likewise there is no evidence of 
a hip flail joint, or impairment of the femur for 
consideration of a higher rating under Diagnostic Codes 5254, 
5255, respectively.  38 C.F.R. § 4.71a.

The only remaining pertinent diagnostic codes relate to 
limitation of motion.  Under Diagnostic Code 5251 a 10 
percent rating may be assigned for limitation of extension of 
a thigh with extension limited to 5 degrees.  Diagnostic Code 
5252 provides for a 10 percent rating for limitation of 
flexion of the thigh to 45 degrees, and a 20 percent rating 
for flexion limited to 30 degrees.  In addition, under 
Diagnostic Code 5253 a 10 percent evaluation may be assigned 
either for limitation of adduction of a thigh with inability 
to cross legs or limitation of rotation of a thigh with 
inability to toe-out more than 15 degrees.  A 20 percent 
evaluation may be assigned for limitation of abduction of the 
thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

As the objective evidence of record shows, the veteran has a 
full range of motion of the right hip and has had this level 
of motion since service.  Thus there is no basis to assign a 
rating in excess of 10 percent at any time during the 
pendency of the claim for a limitation of motion of the right 
hip.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

The Board has considered DeLuca and 38 C.F.R. §§ 4.40, 4.45 
and finds that a rating in excess of 10 percent is not 
warranted.  VA examination in September 2005 demonstrates 
that the veteran has a full and painless range of motion on 
examination.  There was no evidence of weakness, atrophy or 
deformity.  While the veteran had a full and painless range 
of motion on examination, the examiner noted that he was 
tender over his psoas tendon at the anterior hip capsule as 
it passed over the pelvic brim and with external rotation.  
Also, with some flexion a clunkng snapping sensation was 
heard and felt.  This examiner and the physical therapist 
both reported that the veteran's right hip disorder limit his 
ability to run, walk or drive long distances, or play sports.  
In the opinion of the Board, the reported functional 
impairment attributed to pain has been already considered in 
the assignment of a 10 percent rating under Diagnostic Code 
5019.  For the foregoing reasons, the Board finds that there 
is no basis to assign a rating in excess of 10 percent for 
the veteran's right hip disorder.

The veteran's right hip condition was productive of the same 
symptoms and impairment when he was released from service as 
when he was examined in September 2005.  As VA regulations 
note, when any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examination or in use of 
descriptive terms.  38 C.F.R. § 4.13.  In this case, it is 
apparent that there has been no change in the condition, but 
merely a difference in the thoroughness of examinations and 
descriptive terms.  Accordingly, the Board finds that the 
criteria for the 10 percent rating were met from the date of 
the veteran's release from service in November 2001.

In granting a 10 percent rating for the right hip disorder 
effective as of the day following the veteran's release from 
service, the Board has resolved all reasonable doubt in the 
veteran's favor.  However, the Board finds that the record 
does not provide an approximate balance of negative and 
positive evidence as to the assignment of a rating in excess 
of 10 percent for the right hip condition.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.

The veteran originally submitted a claim for service 
connection for; inter alia, a right hip disorder in February 
2002.  The RO initially wrote to the veteran in February 
2002.  He was informed as to what VA would to assist in the 
development of his claim.  The RO later wrote to the veteran 
in March 2002.  In addition to advising the veteran of VA's 
responsibilities, the letter informed him that additional 
evidence was needed.  A similar letter was sent in June 2002.  
The veteran was granted service connection for his right hip 
disability in July 2002.  He submitted his notice of 
disagreement with the disability rating in January 2003.

The RO wrote to the veteran in July 2004.  He was informed of 
the evidence necessary to substantiate his claim for an 
increased rating for his right hip disability.  He was 
informed of VA's responsibilities in the development of his 
claim, what he should do to help, and to submit evidence to 
VA.

The RO again wrote to the veteran in February 2005.  The 
letter provided the same information regarding the evidence 
to substantiate a claim for an increased rating, what VA's 
responsibilities were, what the veteran was required to do, 
and for the veteran to submit any evidence he had.  The 
veteran was also apprised of the status of his case.

The veteran has not alleged any prejudice in the development 
of his claim due to any aspect involving notice in this case.  
He has effectively participated in the development of his 
claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran's SMRs were 
obtained and used in the establishment of service connection.  
The veteran was afforded two VA examinations.  The veteran 
was requested, on several occasions, to either provide 
information/evidence relating to private treatment for the RO 
to obtain the records or to provide the records.  The veteran 
elected to provide statements from two healthcare providers.  
The veteran testified at a Travel Board hearing in May 2005.  
His case was remanded for additional development in August 
2005.  The veteran has not alleged that there is any 
outstanding evidence pertinent to his claim.  


ORDER

A 10 percent rating for the right hip disability is granted 
from November 10, 2001, subject to the regulations governing 
the payment of monetary benefits.

A rating in excess of 10 percent for the right hip disability 
is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


